DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 61456780, filed on November 12, 2010.  Furthermore, acknowledgment is made of applicant’s claim for priority to 371 Application PCT/IB11/02809 on November 11, 2011. 

Statues of Claims
This Office Action is responsive to the amendment filed on January 21, 2021. As directed by the amendment: claims 1, 3, 15, 17, and 21 have been amended. Thus, claims 1, 3-8, and 10-21 are presently pending in this application.
Claims 1, 3-8, and 15-17 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denton (U.S. Patent No. 6,112,743) in view of Heinke (U.S. Patent No. 5,429,600) in view of Ritsche et al. (U.S. Patent No. 6,626,379) in view of Glassman (U.S. Patent No. 5,899,878).  Claims 10, 13, 14, and 18 were previously rejected under pre-AIA  35 U.S.C. 103(a) further in view of Ennis (U.S. Patent No. 4,923,448). Claims 11 and 19 were previously rejected under pre-AIA  35 U.S.C.  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denton (U.S. Patent No. 6,112,743) in view of Heinke (U.S. Patent No. 5,429,600) in view of Glassman (U.S. Patent No. 5,899,878) in view of Ritsche et al. (U.S. Patent No. 6,626,379) in view of Alchas (U.S. Patent No. 7,296,566).  
Applicant’s amendments to independent claims 1, 15 ,and 21 overcome the previous prior art rejection and necessitated the application of new grounds of rejection, shown below. 

Claim Objections
Claims 1,  3-5, 13, and 15 are objected to because of the following informalities:  
Claim 1 recites "a turbine chamber for discharge of the fluid substantially as a mist,", ln 8-9 should read --a turbine chamber for discharge of an atomized fluid--;
Claim 1 recites “wherein a portion of a proximal wall of the turbine chamber is disposed at a distal end of the stem to assist in discharge of the treatment fluid in misted or atomized form.”, ln 24-25 should read --wherein a portion of a proximal wall of the turbine chamber is disposed at a distal end of the stem to assist in discharge of the treatment fluid in atomized form.--;
Claim 3 recites "the stopper", ln 3 should read --the nasal stopper--;
Claim 4 recites "operable as an atomizing nozzle", ln 4-5 should read --operable as the atomizing nozzle--;
Claim 5 recites "the tip", ln 3, 4, 5, 7, and 9 should read --the distally projecting tip--;
Claim 5 recites "the leading end of the tip", ln 4 should read --a leading end of the distally projecting tip--;
Claim 5 recites “the trailing end of the tip”, ln 5 should read -- a trailing end of the tip--;
Claim 13 recites “the stem is an integral pan”, ln 2 should read -- the stem is an integral part--;
Claim 15 "discharge of the treatment fluid in misted or atomized form.", ln 19 should read --discharge of the treatment fluid in atomized form--;
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a distally facing surface devoid of radial protrusions”, of claim 8;  “a filler piece” of claims 11-12 and 19-21; and the stem and the nasal stopper as non-integral and integral parts of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13, and claim 14 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 8 recites “wherein the frustoconical surface of the shield comprises a distally facing surface devoid of radial protrusions”, ln 1-2, Applicant’s disclosure depicts and describes the frustoconical surface terminating proximally at the cantilevered free end and terminating distally at the distally projecting tip (Fig. 16-20).  Applicant’s disclosure fails to depict and/or describe the frustoconical surface terminating distally at a distally facing surface, regardless of the presence of radial protrusions.  Therefore, claim 8 contains new subject matter not reasonably described in the specification. 
Regarding claim 13: Claim 1 recites the stem and the nasal stopper are non-integral elements that coupled by the first cooperating coupling structure and the second cooperating coupling structure. Claim 13 recites “the stem is an integral part of the nasal stopper”, ln 2.  Applicant’s disclosure fails to depict and/or describe the stem and the nasal stopper as non-integral elements that coupled by the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 13, 18, and 21, and claims 3-4, 6-8, 11-12, and 14 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening" in ln 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation “opening” has not previously been introduced.  For the purpose of this Office Action “the opening” is interpreted as reciting --a nostril opening of a human child--.
Claim 1 recites the limitation " the discharge opening" in ln 9.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the discharge opening” has not previously been introduced and it is unclear whether the discharge opening is a new limitation or referencing a previously introduced limitation (i.e. the discharge orifice).  For the purpose of this Office Action “the discharge opening” is interpreted as reciting -- the discharge orifice--.
Claim 5 recites “the trailing end of the tip being structured to suggest a cylindrical section,” , ln 5-6 the term "suggest" is a relative term which renders the claim indefinite.  The term "suggest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
Claim 5 recites “a length of the cylindrical section being sized to form an interference with structure of the nostril to resist transverse displacement of the tip from an inserted position inside the nostril;”, ln 6-8 it is how the length, as opposed to the diameter, of the cylindrical section can be sized to interface with the interior of the nares, or resist transverse displacement of the distally projecting tip.  Adjusting the length of the cylindrical section of the distally projecting tip would affect how deep into the nasal canal the distally projecting tip would reach and would have no affect the distally projecting tip interaction with the interior structure of the nostril or transverse displacement.  For the purpose of this Office Action “a length of the cylindrical section being sized to form an interference with structure of the nostril to resist transverse displacement of the tip from an inserted position inside the nostril;” is interpreted as: -- a diameter of the cylindrical section being sized to form an interference with structure of the nostril to resist transverse displacement of the tip from an inserted position inside the nostril;”. 
Claim 10 recites “at least one side discharge opening disposed at a location proximal to the distal end of the stem.”, ln 2-3 it is unclear whether the at least one side discharge opening is disposed at the proximal end of the stem or the distal end of the stem.   For the purpose of this Office Action the at least one side discharge opening is interpreted as being disposed at the distal end of the stem. 
Regarding claim 13: Claim 1 recites the stem and the nasal stopper are non-integral elements that coupled by the first cooperating coupling structure and the second cooperating coupling structure. Claim 13 recites “the stem is an integral part of the nasal stopper”, ln 2. It is unclear how the stem and the nasal stopper can be non-integral elements that are coupled by the first cooperating coupling structure and the second cooperating coupling structure and be as integral part at the same time. Therefore, Examiner is not making a judgment on the subject matter of claim 13 because the Examiner is unable to provide cogent and reasonable interpretation for claim 13 that would resolve the issues listed above.
Claim 18 recites “a radial direction at a location proximal to the distal end of the stem.”, ln 2-3 it is unclear whether the radial direction is located at the proximal end of the stem or the distal end of the stem.   For the purpose of this Office Action the radial direction is located at the distal end of the stem. 
Claim 21 recites “a turbine chamber in fluid communication with the apparatus;”, ln 5 it is unclear whether the turbine is an element of the apparatus or an element of a separate apparatus.  Specifically, it is unclear what element comprises the turbine chamber. For the purpose of this Office Action the stem is interpreted as comprising the turbine chamber. 

Claim Interpretation
Claim 1 recites “wherein a second cooperating coupling structure configured between a second external surface of the stem and a second internal surface of the nasal stopper forms a torsion-carrying connection between said stem and nasal stopper”, ln 20-22; a torsion-carrying connection is not an art recognized term or element has been interpreted.  Based on Applicant’s disclosure a torsion-carrying connection is an interference, or press-fit, between the cooperating elements.  For the purpose of this Office Action the second cooperating coupling structure is an interference or press-fit between the second external surface of the stem and the second internal surface of the nasal stopper.
Similar interpretation has been applied to independent claims 15 and 21.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-14 and 21 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant. 

The following is a statement of reasons for the indication of allowable subject matter:  Though, Denton (U.S. Patent No. 6,112,743) discloses an apparatus comprising a stem (119; Fig. 3) consisting of a .

    PNG
    media_image1.png
    312
    246
    media_image1.png
    Greyscale
  
Figure A, Adapted from Figure 3 of Denton.


Response to Arguments
Applicant’s arguments regarding the new limitations with respect to a first cooperating coupling structure configured between a first external surface of the stem and a first internal surface of the nasal stopper forms a distal fluid seal to resist leakage of fluid from the lumen;  and wherein a second cooperating coupling structure configured between a second external surface of the stem and a second internal surface of the nasal stopper forms a torsion-carrying connection between said stem and nasal stopper recited in independent claims 1, 15, and 21 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 112 rejections, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785